OPINION — AG — (1) AN ALIEN OR FOREIGN COUNTY MAY NOT ACQUIRE OR HOLD PROPERTY IN THE STATE OF OKLAHOMA EXCEPT UNDER CONDITIONS SET OUT IN ARTICLE XXII, SECTION 1
OKLAHOMA CONSTITUTION AND 60 O.S. 1971 121 [60-121], 60 O.S. 1971 122 [60-122], 60 O.S. 1971 123 [60-123] 60 O.S. 1971 124 [60-124] (2) WHEN AN ALIEN ACQUIRES TITLE TO LAND IN THE STATE OF OKLAHOMA HE MAY DISPOSE OF THE SAME AT ANY TIME PRIOR TO THE INSTITUTION OF ESCHEAT PROCEEDINGS BY THE STATE OF OKLAHOMA. ALIENS WHO ACQUIRED TITLE TO LAND UNDER THE CONDITIONS ENUMERATED IN 60 O.S. 1971 122 [60-122], 60 O.S. 1971 124 [60-124] OKLAHOMA STATUTES, HAVE A FIVE(5) YEAR PERIOD IN WHICH TO ALIENATE SUCH LANDS BEFORE THE STATE MAY INSTITUTE ESCHEAT PROCEEDINGS. CITE: ARTICLE XXII, SECTION 1, 25 O.S. 1971 16 [25-16] (JAMES C. PECK) ** SEE STATE OF OKLAHOMA V. HILLCREST INVESTIMENT CORPORATION, OVERRULED BY THE SUPREME COURT OF OKLAHOMA **